Case: 13-10273   Date Filed: 08/06/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10273
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:06-cr-00061-RH-CAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

KENNETH DEWAYNE COPELAND,
a.k.a. Kent D. Copeland,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (August 6, 2013)

Before BARKETT, MARCUS, and PRYOR, Circuit Judges.

PER CURIAM:
                 Case: 13-10273       Date Filed: 08/06/2013       Page: 2 of 5


      Kenneth Copeland, a federal prisoner proceeding pro se, appeals the district

court’s denial of his motion to reduce sentence, pursuant to 18 U.S.C. § 3582(c)(2)

and Amendment 750 to the Sentencing Guidelines. As relevant background, in

December 2006, Copeland pled guilty to: (1) distributing cocaine base, in violation

of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and 851; (2) possessing with intent to

distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and

(b)(1)(D),1 and 851, and 18 U.S.C. § 2; (3) possessing a firearm in furtherance of a

drug-trafficking crime, in violation of 18 U.S.C. § 924(c)(1); and (4) being a

convicted felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2). The district court found that Copeland was a career offender and

sentenced him to 262 months’ imprisonment. In January 2012, Copeland,

proceeding pro se, moved for a reduction of sentence pursuant to § 3582(c)(2) and

Amendment 750. The district court denied Copeland’s motion, finding that

Copeland was not eligible for relief because he was sentenced as a career offender,

not under the crack cocaine guideline provision.

      On appeal, Copeland argues for the first time that: (1) this Court’s

application of Dillon v. United States, 560 U.S. ___, 130 S.Ct. 2683, 177 L.Ed.2d

271 (2010), violates separation-of-powers principles and that it was impermissible

for Congress to delegate its power to legislate to the Sentencing Commission; and


      1
          Copeland pled guilty to facts that included possession of 142.5 grams of marijuana.
                                                2
                Case: 13-10273       Date Filed: 08/06/2013      Page: 3 of 5


(2) U.S.S.G. § 1B1.10 acts as a mandatory-minimum statute that sets his

mandatory-minimum sentence at 262 months, based solely on judge-found facts

that were not charged in the indictment.2

       We review de novo the district court’s legal conclusions regarding the scope

of its authority under 18 U.S.C. § 3582(c)(2). United States v. Lawson, 686 F.3d

1317, 1319 (11th Cir. 2012). We review issues raised for the first time on appeal

for plain error. United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005).

The four-prong plain-error analysis requires a defendant to show: (1) an error,

(2) that is plain, (3) that affects substantial rights, and (4) that the error seriously

affected the fairness, integrity, or public reputation of judicial proceedings. Id.

       A district court may modify a term of imprisonment “in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission.”

18 U.S.C. § 3582(c)(2). The Sentencing Commission has noted, however, that a

defendant is ineligible for a sentence reduction where an amendment “does not

have the effect of lowering [his] applicable guideline range because of the

operation of another guideline or statutory provision.” U.S.S.G. § 1B1.10,

comment. (n.1(A)). Amendment 750 retroactively lowered the sentencing range


       2
         Copeland alternatively requests mandamus relief and asks us to appoint him counsel in
connection with his request for mandamus relief. We decline to address Copeland’s request for a
writ of mandamus because mandamus relief is not proper in connection with this appeal.
                                              3
              Case: 13-10273     Date Filed: 08/06/2013    Page: 4 of 5


applicable to crack cocaine offenses by revising the crack cocaine quantity tables

listed in U.S.S.G. § 2D1.1(c). U.S.S.G. App. C, amend. 750 (2011).

      In Dillon, the Supreme Court recognized that Congress defined eligibility for

a sentence reduction based on the Sentencing Commission’s determinations, and

noted that § 3582(c)(2) applies “only to a limited class of prisoners . . . whose

sentence was based on a sentencing range subsequently lowered by the

Commission.” Dillon, 560 U.S. at ___, 130 S.Ct. at 2691. The Court held that the

remedial holding of Booker—that the Guidelines must be treated as advisory—

does not apply to limited sentence reductions authorized by § 3582(c)(2). Id.

at ___, 130 S.Ct. at 2693.

      In United States v. Moore, 541 F.3d 1323, 1327-30 (11th Cir. 2008), we held

that Amendment 706, which reduced the base offense level for crack-cocaine

offenses, was inapplicable to the sentences of defendants who had been sentenced

under § 4B1.1 as career offenders. The defendants’ sentences were based on the

applicable guideline ranges for career offenders, and the defendants’ otherwise

applicable base offense levels under § 2D1.1 played no role in the calculation of

those ranges. Id. at 1330; see Lawson, 686 F.3d at 1321 (holding that the Supreme

Court’s decision in Freeman v. United States, 564 U.S. ___, ___, 131 S.Ct. 2685,

2690, 180 L.Ed.2d 519 (2011), did not overrule Moore, and applying the reasoning

of Moore to Amendment 750).


                                          4
              Case: 13-10273     Date Filed: 08/06/2013   Page: 5 of 5


      The district court properly denied Copeland’s motion for relief under

§ 3582(c)(2) because he was sentenced as a career offender, and thus,

Amendment 750 did not have the effect of lowering his guideline range under

§ 4B1.1. Additionally, the district court did not plainly err by not considering, sua

sponte, Copeland’s constitutional challenges because a district court may not

consider constitutional challenges to a sentence during a § 3582(c)(2) proceeding.

      AFFIRMED.




                                          5